DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 

Response to Arguments
Applicant's arguments and amendments received August 18, 2022 have been fully considered.  with regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose “see applicant argument pages 7-10”. This language corresponds to independent claims, specifically to claim 21. 
As such, these have been considered but they are not persuasive as addressed below. See the rejection below how the art on record reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, Kothari clearly teaches by presenting a reminder the process of sharing or transmitting image data. The process of Sharing or transmitting image data starts at least from fig. 9 to fig. 11 by presenting step by step with notification or reminder. Fig. 11 presents a complete the process of sharing image data with an additional promoting user for further action. As such, the examiner stands with the rejection. In regards to the newly added claims 33-41, see 103 rejection as outlined below. 


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2016/0105644 and Kothari US 2015/0281293.

In regarding to claim 21 Smith teaches:

21. (New) A surveillance assistance system comprising: at least one memory configured to store software instructions; and at least one processor configured to execute the software instructions to perform operations comprising: selecting a first wearable camera from a plurality of wearable cameras, wherein the first wearable camera is configured to be worn by a worker; 
Upon detection of an event, remote devices communicate with each other through signals relayed by a common access point or by server 102. For example, if a first camera unit detects an event, the camera unit can initiate communication to a second camera unit instructing the second camera unit to capture video, to change status from being disarmed to armed, and/or to be on alert (e.g., increase motion detector sensitivity for a temporary period). Server 102 can relay alerts and notifications to devices not connected through a common access point. For example, the communicating remote devices need not be located at the same location. The communicating devices can be located at adjacent addresses, within the same neighborhood, within a designated geographic region, within a particular group of associated users, or be devices sharing another common characteristic. Further, the trigger does not need initiate from a detected event. For example, a local police force can indicate to system 100 that a suspect is on the loose in a certain neighborhood, and system 100 can send notifications to nearby camera units to capture video, to change status from inactive to active, and/or to be on alert (e.g., increase motion detector sensitivity for a temporary period). The police may be able to arm specific devices (e.g., a specific camera unit such as a peephole camera or outdoor cameras) or all devices within a specific area. The external trigger can be received from a direct connection with system 100 (e.g., through client device 103) or via a non-system based message (e.g., a telephone call, a SMS message, an e-mail message, etc.). For example, a user can initiate the expansion of an externally detected event (e.g., a lost pet) to neighboring camera units by sending an SMS message containing a location code and an event code to system 100. In response to receiving the SMS message, system 100 can send notifications to nearby camera units to capture video, to change status from inactive to active, and/or to be on alert (e.g., increase motion detector sensitivity for a temporary period). The external trigger may only target outdoor camera units for arming and capturing video and not indoor camera units to preserve the privacy of occupants of buildings. The inter-device and inter-account communication results in a viral expansion of event notification. The expansion of the event notification is based on remote devices (e.g., camera unit 101) and user accounts located within the same geographic area.
Smith, 0082, 0219

However, Smith fails to explicitly teach, but Kothari teaches:
and causing a first notification apparatus to present a predetermined notification indicating that an image captured by the first wearable camera is being transmitted, 
Fig. 11 illustrates an exemplary reminder message, where as long as the event's ‘Manual Upload Duration’ isn't set to 0, then this message would be displayed to all photographer invitees as well as an event owner at the end of an event, including its ‘Post-event Duration’. This reminder message would inform its recipients that the event has completed and that they can upload any remaining photos/videos to the event's album during the ‘Manual Upload Duration’ timeframe (Value assigned for the event's ‘Manual Upload Duration’ would also be displayed on the reminder message.) Note: However, if the ‘Manual Upload Duration’ for an event was set to 0 by its event owner, then a slightly different reminder message would be sent out in that case, informing the recipients that the event is over and there isn't a ‘Manual Upload Duration’ set for that event. 
Kothari, see at least 0050, 0077 and fig. 11, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the claimed invention into a system of Smith in order causing a first notification apparatus to present a predetermined notification indicating that an image captured by the first wearable camera is being transmitted, as such, the system allow photos and videos to be shared in a unified manner, reducing time and effort expended in gathering, sharing, and managing photos and videos related to an event..—para. 0006.

the first notification apparatus being configured to be carried together with the first wearable camera as the worker moves.  
Kothari, see at least 0050, 0077.

Further, while Smith teaches different kind mobile device [see para. 0082], however Smith and Kothari fails to explicitly teach a wearable camera. Official Notice is taken that both the concept and the advantage of implementing a wearable camera are well known and expected in the art.  Thus, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to utilize said feature within said system taught by Smith and Kothari., because such incorporation would result useful during movement from one location not another location.



In regarding to claim 22 Smith and Kothari teaches:

22. (New) The surveillance assistance system according to claim 21, further Smith teaches wherein the operations further comprise selecting the first wearable camera based on positional information for each of the plurality of wearable cameras.  
Smith, 0219


In regarding to claim 23 Smith and Kothari teaches:

23. (New) The surveillance assistance system according to claim 21, further Smith teaches wherein the operations further comprise causing the first notification apparatus to output the predetermined notification together with the image captured by the first wearable camera.
Smith, 0219


In regarding to claim 24 Smith and Kothari teaches:

24. (New) The surveillance assistance system according to claim 21, further Smith teaches wherein the predetermined notification is a text notification.
Smith, 0219

Claims 25-28 list all similar elements of claims 21-24, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 21-24 applies equally as well to claims 25-28.
Claims 29-32 list all similar elements of claims 21-24, but in non-transitory computer readable medium form rather than system form.  Therefore, the supporting rationale of the rejection to claims 21-24 applies equally as well to claims 29-32.
In regarding to claim 33 Smith and Kothari teaches:

33. (Previously Presented) The surveillance assistance system according to claim 21, further Smith teaches wherein the first wearable camera is selected remotely from a location of the worker.  
Smith, 0137, 0138


Claims 34-35 list all similar elements of claim 33, but in method and non-transitory computer readable medium form rather than system form.  Therefore, the supporting rationale of the rejection to claim 33 applies equally as well to claims 34-35.

In regarding to claim 36 Smith and Kothari teaches:

36. (New) The surveillance assistance system according to claim 21, further Smith teaches wherein the predetermined notification is a sound notification. 
Smith, 0004, 0104
 

In regarding to claim 37 Smith and Kothari teaches:

37. (New) The surveillance assistance system according to claim 21, further Smith teaches wherein the first wearable camera includes the first notification apparatus.
Smith, 0006, 0008
  

Claims 38 and 40 list all similar elements of claim 36, but in method and non-transitory computer readable medium form rather than system form.  Therefore, the supporting rationale of the rejection to claim 36 applies equally as well to claims 38 and 40.
Claims 39 and 41 list all similar elements of claim 37, but in method and non-transitory computer readable medium form rather than system form.  Therefore, the supporting rationale of the rejection to claim 37 applies equally as well to claims 39 and 41.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481